Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 1/19/2021.
Acknowledgment is made of applicant’s claim for benefit of 62/963,587 filed on 01/21/2020.
Claims 1-12 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Anzai et al. US 2017/0178563 in view of Sakamoto et al. US 2012/0327057.
Claim 1: Anzai et al. disclose a circuit substrate comprising: 
(Fig. 2A, 2B, 5A, 5B, 6) a substrate portion 10 having a variable-external-shape portion (component substrate 10 having curved-shape edges) [0009] whose external dimension in a second direction (X-direction) orthogonal to a first direction (Y-direction) varies according to a position in the first direction (curving edge 10); 
(Fig. 5A, 5B) [0014] a circuit portion 104a/104b (scanning driving circuits) [0013] formed of a plurality of circuit blocks 4 (circuit blocks 4a, 4b, 4c, 4d) arranged adjacent to each other in the first direction (Y-direction), each of the plurality of circuit blocks 4/4/4/4 including a plurality of unit circuits 40 (unit circuit block 4 includes a plurality of unit circuits 40 that output scanning signals to the end parts of the scanning lines 3a) [0077] arranged adjacent to each other in the first direction (Y-direction) in the substrate portion, the circuit portion 104a/104b (groups of circuit blocks 4/4/4/4) having a configuration in which circuit blocks 4/4/4/4  adjacent to each other in the first direction (Y-direction) among the plurality of circuit blocks are displaced with respect to each other in the second direction (X-direction) in accordance with variation in the external dimension of the variable- external-shape portion (curving edge 10);
(Figs. 3B, 8) a plurality of trunk wiring lines 46 (vertical connection wiring) [0013] that are disposed so as to be sandwiched between the circuit portion 104a (groups of circuit blocks 4/4/4/4, unit circuit blocks 40) [0015] and the variable-external-shape portion (curved edge) in the substrate portion and that are bent along the circuit blocks 104a adjacent to each other in the first direction (Y-direction) and displaced with respect to each other in the second direction (X-direction); and 
(Figs. 5A, 5B, 6) a plurality of branch wiring lines 44/45 (horizontal connection wiring) [0023] selectively connected to the plurality of unit circuits 40 constituting each of the plurality of circuit blocks and to the plurality of trunk wiring lines 46 (vertical connection wiring) [0013], 
(Fig. 3B) the plurality of trunk wiring lines 46 (vertical connection wiring) include at least a first trunk wiring line 46 (inner trunk wiring line 46), and a second trunk wiring line 46 (outer trunk wiring line 46) that is disposed so as to be sandwiched between the first trunk wiring line 46 (inner trunk wiring line 46) and the variable-external-shape portion (curved-shape edge facing inner trunk wiring line 46), and 
(Fig. 5B) among the plurality of branch wiring lines 44, 45 (horizontal connection wiring), a plurality of branch wiring lines 44/45 connected to the plurality of unit circuits 40 constituting the center-side circuit block (middle unit circuits 40) and 
a second branch wiring line 44/45 (horizontal connection wiring) connected to the second trunk wiring line 46 and (Fig. 6) disposed farther than the first branch wiring line 44/45 from the end-side circuit block (left side unit circuits 40) in the first direction (X-direction).
Except
at least a first branch wiring line connected to the first trunk wiring line
however Sakamoto et al. teach
(Fig. 1) at least a first branch wiring line 72 (drive signal branch wiring line 72/702) connected to the first trunk wiring line 71 (drive signal trunk wiring line 71/701) [0105]
It would have been obvious to one of ordinary skill in the art to modify Anzai's invention with Sakamoto’s structure in order to provide improved power consumption, as taught by Sakamoto [Abstract].

Claims 6-12: Anzai et al. disclose
Claim 6: (Fig. 5A) the circuit portion has a configuration in which the plurality of unit circuits 40 constituting each of the plurality of circuit blocks are linearly arranged in the first direction (Y-direction).
Claim 7: (Figs. 3B, 6, 8) the plurality of trunk wiring lines 46 are disposed in such a manner that the first trunk wiring line 46 is located closest to the circuit portion (groups of circuit blocks 4/4/4/4) in the second direction (X-direction), and the circuit portion has a configuration in which a unit circuit 40 (Fig. 5B) [0014] connected to the first branch wiring line 44 among the plurality of unit circuits constituting the center-side circuit block (middle unit circuits 40) is located closest to the end-side circuit block (left side unit circuits 40) in the first direction (Y-direction).
Claim 8: (Figs. 5A, 5B, 6) the second branch wiring line 44, 45 (horizontal connection wiring) is connected to a unit circuit 40 located farther than a unit circuit 40 connected to the first branch wiring line 44, 45 from the end-side circuit block (left side unit circuits 40) in the first direction (Y-direction) among the plurality of unit circuits 40 constituting the center-side circuit block (middle unit circuits 40).
Claim 9: (Figs. 5A, 5B, 6) the first branch wiring line and the second branch wiring line 44, 45 (horizontal connection wirings) are connected to an identical unit circuit 40 included in the plurality of unit circuits 40 constituting the center-side circuit block (middle unit circuits 40).
Claim 10: (Fig. 1) a pixel region (with pixel electrode 9a) located closer than the circuit portion 104a to the center in the second direction (X-direction) in the substrate portion, a plurality of pixels 9a each serving as a display unit being disposed in the pixel region 10a, 10b (pixel area) [0013]; and a plurality of pixel connection wiring lines 3a disposed over the pixel region 10a, 10b (pixel area) and the circuit portion 104a, 104b and connected to the plurality of pixels 9a and the plurality of unit circuits 40.
Claim 11: (Fig. 1) wherein the plurality of pixels 9a are disposed in such a manner that a plurality of pixels 9a are arranged in the first direction (Y-direction) and a plurality of pixels are arranged in the second direction (X-direction), and the circuit portion 104a has a configuration in which each unit circuit 40 has a dimension in the first direction (Y-direction) that is equal to a dimension in the first direction (X-direction) of each pixel 9a (Fig. 1 shows an array of display units 9a).
Claim 12: (Fig. 4B) A display device comprising: the circuit substrate 10d/10 (component substrate) and a counter substrate 20d/20 (opposing substrate) opposed to the circuit substrate 10d [0066].

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Anzai et al. US 2017/0178563, Sakamoto et al. US 2012/0327057 as applied to claim 1 above, and further in view of Lee et al. US 2020/0006452.
Claim 2: Anzai et al. disclose 
(Figs. 3B, 8) a plurality of trunk wiring lines 46 (vertical connection wiring) [0013] that are disposed so as to be sandwiched between the circuit portion 104a (groups of circuit blocks 4/4/4/4, unit circuit blocks 40) [0015] and the variable-external-shape portion (curved edge) in the substrate portion and that are bent along the circuit blocks adjacent to each other in the first direction and displaced with respect to each other in the second direction (X-direction); 
Lee et al. teach
(Fig. 1) a common connection trunk wiring line 20 (second power supply voltage line) [0032] that is disposed so as to be sandwiched between the circuit portion 40 (second scan driver) [0030] and the variable-external-shape portion 110 (equivalent to Anzai’s variable-external-shape portion having curved-shape edges) in the substrate portion and that extends in parallel with the plurality of trunk wiring lines 20; 
except 
a plurality of common connection branch wiring lines connected to the common connection trunk wiring line and to all the unit circuits constituting the plurality of circuit blocks, wherein the plurality of trunk wiring lines include a trunk wiring line disposed so as to be sandwiched between the common connection trunk wiring line and the variable- external-shape portion
however Sakamoto et al. further teach
(Figs. 5, 10, 21) a plurality of common connection branch wiring lines (horizontal branch connection lines 74 feeding from VSS trunk wiring line 73 to VSS of each shift register 410) [0104],connected to the common connection trunk wiring line (VSS) and to all the unit circuits constituting the plurality of circuit blocks (branch wiring lines that connect the drive signal trunk wiring lines and the VSS trunk wiring line to each bistable circuit) [0003], 
Regarding the limitation “a common connection trunk wiring line that is disposed so as to be sandwiched between the circuit portion and the variable-external-shape portion”: Applicant fails to establish the claimed feature (location/position of common connection trunk wiring line) is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice and it appears that the invention would perform equally well with the combination of Anzai/Lee/Sakamoto as above.
It would have been obvious to one of ordinary skill in the art to modify Anzai's invention with Sakamoto’s structure in order to provide improved power consumption, as taught by Sakamoto [Abstract]; and with Lee’s structure in order to provide inspection terminal for reducing defects, as taught by Lee [0004].

Claim 3:
Claim 3: Regarding the limitation “the common connection trunk wiring line is disposed closer than all the trunk wiring lines to the circuit portion in the second direction”:  Applicant fails to establish the claimed feature (location/position of common connection trunk wiring line) is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice and it appears that the invention would perform equally well with the combination of Anzai/Lee/Sakamoto as above.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claim 4 is the inclusion of the limitation 
“…among the plurality of common connection branch wiring lines, a plurality of common connection branch wiring lines connected to the plurality of unit circuits constituting the center-side circuit block are disposed closer, to the end- side circuit block in the first direction, than a branch wiring line connected to the trunk wiring line disposed so as to be sandwiched between the common connection trunk wiring line and the variable-external-shape portion among the plurality of branch wiring lines connected to the plurality of unit circuits constituting the center-side circuit block.”
The prior art does not teach or suggest these limitations in combination with the other limitations of corresponding to claims 1-3. Claim 5 is also allowed due to virtue of dependency.
Anzai et al. US 2017/0178563, Sakamoto et al. US 2012/0327057 and Lee et al. US 2020/0006452 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871